Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 1 of 24 PageID: 24210




  SILLS CUMMIS & GROSS P.C.
  Jaimee Katz Sussner, Esq.
  Joshua N. Howley, Esq.
  One Riverfront Plaza
  Newark, New Jersey 07102
  (973) 643-7000
  Attorneys for Court-Appointed Receiver
  Colliers International NJ, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  -------------------------------------------------------- x
  U.S. BANK NATIONAL ASSOCIATION, : Civil Action No. 19-cv-17865 (MCA)(LDW)
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC., MULTIFAMILY                            : CORRECTED ORDER APPROVING THE
  MORTGAGE PASS-THROUGH                                    :  RECEIVER’S SALE OF PROPERTIES
                                                           :
  CERTIFICATES, SERIES 2018-SB51;                              FREE AND CLEAR, AUTHORIZING
                                                           :
                                                           : DISTRIBUTION OF SALES PROCEEDS,
  U.S. BANK NATIONAL ASSOCIATION, :                           AND GRANTING OTHER RELATED
  AS TRUSTEE FOR THE REGISTERED                            :              RELIEF
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC. MULTIFAMILY                             :
  MORTGAGE PASS-THROUGH                                    :
  CERTIFICATES, SERIES 2018-SB55;                          :
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC. MULTIFAMILY                             :
  MORTGAGE PASS-THROUGH                                    :
  CERTIFICATES, SERIES 2018-SB57;                          :
                                                           :
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF J.P. MORGAN CHASE                             :
  COMMERCIAL MORTGAGE SECURITIES :
  CORP. MULTIFAMILY MORTGAGE                               :
  PASS-THROUGH CERTIFICATES SERIES :
  2018-SB58; and                                           :


                                              1
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 2 of 24 PageID: 24211



                                     :
  WILMINGTON TRUST, NATIONAL         :
  ASSOCIATION, AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF CREDIT       :
  SUISSE FIRST BOSTON MORTGAGE       :
  SECURITIES CORP. MULTIFAMILY       :
                                     :
  MORTGAGE PASS-THROUGH
                                     :
  CERTIFICATES, SERIES 2019-SB61;
                                     :
                                     :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED      :
  HOLDERS OF J.P. MORGAN CHASE       :
  COMMERCIAL MORTGAGE SECURITIES :
  CORP. MULTIFAMILY MORTGAGE         :
  PASS-THROUGH CERTIFICATES, SERIES :
  2019-SB64;                         :
                                     :
  OREC NJ, LLC; and                  :
                                     :
  THREE LINE-NJ1, LLC,               :
                                     :
                         Plaintiffs, :
                                     :
              v.                     :
                                     :
  LENOX TEMPLE LLC, LENOX LIBERTY :
  LLC, LENOX HUDSON LLC,             :
  HACKENSACK NORSE LLC,              :
                                     :
  ENGLEWOOD FUNDING LLC,
                                     :
  PLAINFIELD NORSE, LLC, POST        :
  AVENUE VENTURES, LLC, FLR          :
  VENTURES LLC, BROOKLAWN NORSE, :
  LLC, PENN NORSE LLC, GARFIELD      :
  NORSE LLC, ELIZABETH NORSE LLC, :
  SUSSEX NORSE LLC, CLIFTON FL       :
  VENTURES LLC, BAYONNE              :
  BROADWAY NORSE LLC, 137-139 THIRD :
  NORSE LLC, PASSAIC NORSE LLC,
  PERTH NB VENTURES LLC, 2680
  KENNEDY VENTURES LLC, FEDERAL
  HOME LOAN MORTGAGE CORP., and
  SETH LEVINE,

                                      Defendants.

  -----------------------------------------------------   x
  WELLS FARGO BANK, NATIONAL                              : Civil Action No. 19-cv-17866 (MCA)(LDW)


                                                           2
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 3 of 24 PageID: 24212




  ASSOCIATION, AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF AMHERST :
  PIERPOINT COMMERCIAL MORTGAGE :
  SECURITIES, LLC, MULTIFAMILY                    :
  MORTGAGE PASS-THROUGH                           :
  CERTIFICATES, SERIES 2019-SB59, by              :
                                                  :
  and through its special servicer, LNR Partners,
                                                  :
  LLC;
                                                  :
                                                  :
  CITIBANK, N.A., AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF WELLS                     :
  FARGO COMMERCIAL MORTGAGE                       :
  SECURITIES, INC., MULTIFAMILY                   :
  MORTGAGE PASS-THROUGH                           :
  CERTIFICATES, SERIES 2018-SB48, by              :
  and through its special servicer, LNR Partners,:
  LLC;                                            :
                                                  :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE BENEFIT OF                   :
  HOLDERS OF J.P. MORGAN CHASE                    :
  COMMERCIAL MORTGAGES                            :
  SECURITIES CORP., MULTIFAMILY                   :
                                                  :
  PASS-THROUGH CERTIFICATES, SERIES
                                                  :
  2018-SB52, by and through its special           :
  servicer, SCP Servicing, LLC;                   :
                                                  :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE BENEFIT OF                   :
  HOLDERS OF J.P. MORGAN CHASE                    :
  COMMERCIAL MORTGAGES                            :
  SECURITIES CORP., MULTIFAMILY                   :
  PASS-THROUGH CERTIFICATES, SERIES :
  2018-SB56, by and through its special           :
  servicer, SCP Servicing, LLC; and               :
                                                  :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                   :
  HOLDERS OF WELLS FARGO                          :
                                                  :
  COMMERCIAL MORTGAGE
                                                  :
  SECURITIES, INC. MULTIFAMILY                    :
  MORTGAGE PASS-THROUGH                           :
  CERTIFICATES, SERIES 2019-SB63, by              :
  and through its special servicer, Berkeley      :
  Point Capital LLC d/b/a Newmark Knight          :
  Frank,                                          :


                                                      3
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 4 of 24 PageID: 24213



                                                           :
                                                           :
                                      Plaintiffs,          :
                                                           :
                    v.                                     :
                                                           :
  SETH LEVINE, PALISADE LM LLC, 2917 :
  PALISADE VENTURES LLC, ALJO                              :
  NORSE LLC, AMBOY NORSE LLC,                              :
  DEHART NORSE LLC, JORDAN                                 :
  VENTURES LLC, RALEIGH NORSE                              :
  MANAGEMENT LLC, UNION CITY                               :
  FUNDING LLC, UNION VENTURES LLC, :
                                                           :
  WALLIS NORSE LLC, CLEMENTON
                                                           :
  NORSE LLC, KEARNY NORSE LLC,                             :
  LENOX BEACHWAY LLC, PA NORSE                             :
  LLC, WOODBINE NORSE LLC,                                 :
  RIVERSIDE NORSE LLC, WESTVILLE                           :
  NORSE LLC, PROSPECT NORSE LLC, and :
  FEDERAL HOME LOAN MORTGAGE                               :
  CORP.,                                                   :
                                                           :
                                      Defendants.          :
  -------------------------------------------------------- x

           THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

  attorneys for Colliers International NJ LLC, the Court-Appointed Receiver for the properties at

  issue in the referenced actions (“Colliers” or the “Receiver”), pursuant to this Court’s Orders

  dated September 12, 2019 and September 13, 2019, and amended by Order entered December 4,

  2019 (together, the “Receiver Order”), and May 29, 2020 (the “Sales Procedures Order”), for

  an Order (i) approving the Receiver’s sale of the properties owned by Defendant Dehart Norse

  LLC (“Dehart Norse”), located at 76-90 Dehart Place, Elizabeth, New Jersey 07202, also

  known as Block 13, Lot 320.A on the tax map of the City of Elizabeth (the “Dehart Norse

  Property”), and Defendant Elizabeth Norse LLC (“Elizabeth Norse”), located at 357 & 363

  West End Avenue, Elizabeth, New Jersey 07202, also known as Block 13, Lot 1499 on the tax

  map of the City of Elizabeth (the “Elizabeth Norse Property,” and together with the Dehart



                                                               4
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 5 of 24 PageID: 24214




  Norse Property, the “Subject Properties”), together with any improvements thereon and

  appurtenances therefrom, free and clear of all liens, claims, and encumbrances of any party

  purporting to hold secured debt or other interest in the properties subject to sale (“Interested

  Party/Parties”); (ii) authorizing the Receiver to distribute the net proceeds from the

  aforementioned sale as set forth on the distribution schedule attached hereto as Exhibit A,

  subject to any changes in the payoff amounts owed to any Interested Party accruing through the

  date of the closing on the sale of the Subject Properties (the “Closing”) which will be reflected in

  a HUD-1 issued in connection with the sale; and (iii) authorizing the Receiver to deposit any

  surplus proceeds into the Court; and notice of this motion to approve the sale of the Subject

  Properties free and clear, authorizing distribution of sale proceeds, and granting other related

  relief (the “Motion”) having been duly served upon all defendants in these actions, and all

  known parties alleging an interest in the Subject Properties; and the Court having considered the

  papers submitted in support of this Motion, and in opposition thereto, if any; and the Court

  having heard the arguments of counsel, if any; and this Court having determined that, based upon

  the foregoing, the Receiver is entitled to the requested relief; and for good cause shown:

         IT IS on this 15th day of July, 2021 FOUND AND DETERMINED, that:

         A.      The findings and conclusions set forth herein constitute the Court’s findings of

  fact and conclusions of law pursuant to Fed. R. Civ. P. 52(a).

         B.      The Court has jurisdiction over this matter and the transactions contemplated by

  this Order pursuant to Fed. R. Civ. P. 66, the Receiver Order, and the Sales Procedure Order.

         C.      Proper, timely, and sufficient notice of the Receiver’s Motion was provided

  pursuant to the Sales Procedure Order. No other or further notice of the Motion is necessary. A

  reasonable opportunity to object or to be heard regarding the relief requested in the Motion has




                                                   5
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 6 of 24 PageID: 24215




  been afforded to all Interested Parties, including: (i) all parties, if any, who are known to claim a

  lien, claim, or interest in or upon any of the Subject Properties; and (ii) all lienholders and/or

  creditors who have filed a Notice of Appearance in this action.

         D.      The Motion afforded a full, fair and reasonable opportunity for any entity or

  person to make a competing bid for the Subject Properties. As demonstrated by the record, the

  Receiver has adequately marketed the Subject Properties and conducted the sales process in

  compliance with applicable law and industry standards, and in a manner that was non-collusive,

  fair and reasonable, and conducted in good faith.

         E.      The Receiver has advanced sound and sufficient business justification, and it is a

  reasonable exercise of its business judgment, to: (i) sell the Subject Properties on the terms and

  conditions set forth in the Agreement of Purchase and Sale, dated as of March 16, 2021, as

  amended on May 10, 2021, and as may be amended thereafter, between the Receiver, as Seller,

  and APB Partners LLC, as Purchaser (the “Buyer”) (the “PSA”); (ii) consummate all

  transactions contemplated by the PSA; and (iii) determine that the Buyer has provided sufficient

  proof of its financial ability to pay the purchase prices for the Subject Properties.

         F.      Consummation of the transactions contemplated by the PSA is in the best interests

  of Plaintiff/First Priority Mortgagee for the Dehart Norse Property, Wells Fargo Bank, National

  Association, a National Banking Association Organized and Existing under the Laws of the

  United States of America, not in its individual capacity but solely in its capacity as Trustee for

  the Registered Holders of Amherst Pierpoint Commercial Mortgage Securities, LLC,

  Multifamily    Mortgage     Pass-Through     Certificates,   Series   2019-SB59     (“Wells”),   and

  Plaintiff/First Priority Mortgagee for the Elizabeth Norse Property, U.S. Bank National

  Association, as Trustee for the Registered Holders of Wells Fargo Commercial Mortgage




                                                    6
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 7 of 24 PageID: 24216




  Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB57 (“U.S.

  Bank”), the Owner entities Dehart Norse and Elizabeth Norse, the defendants, the estate, and

  other Interested Parties.

         G.      None of the Subject Properties are scheduled for Sheriff’s Sale in connection with

  any State Court foreclosure action filed by a first mortgagee or other secured creditor of the

  Subject Properties.

         H.      The Receiver possesses the requisite authority to transfer the Subject Properties to

  the Buyer in accordance with this Order and the PSA.

         I.      The PSA: (i) was proposed and entered into in good faith after arm’s-length

  negotiation by the parties; and (ii) the consideration to be provided by the Buyer pursuant to the

  PSA constitutes reasonably equivalent value and fair consideration for the Subject Properties.

         J.      Based upon the record, it appears that neither the Receiver nor the Buyer have

  engaged in any conduct that would cause or permit the PSA or any transfer, assignment or

  conveyance thereunder to be avoided or rescinded.

         K.      As a condition to the sale, the Buyer requires that the Subject Properties be sold to

  it free and clear of all liens and claims, other than those liabilities expressly assumed in the PSA.

         L.      The Buyer is not a successor in interest to any of the Levine Defendants (as

  defined in the Sales Procedure Order), has not de facto or otherwise merged into any of the

  Levine Defendants, and is not a mere continuation or substantial continuation of, or alter ego of,

  any of the Levine Defendants.

         M.      There is no common identity among the Buyer and any of the Levine Defendants’

  incorporators, officers or directors.




                                                    7
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 8 of 24 PageID: 24217




         N.      The transfer of the Subject Properties as contemplated by the PSA (i) are or will

  be legal, valid, and effective transfers of the Subject Properties in the receivership estate to the

  Buyer, and (ii) will vest in the Buyer all right, title, and interest of the Levine Defendants in and

  to all of the Subject Properties free and clear of all liens, claims, interests, and encumbrances.

         O.      The Receiver may sell and transfer the Subject Properties to the Buyer free and

  clear of any and all interests in or liens, claims, or encumbrances upon the Subject Properties

  because all such Interested Parties: (i) have consented to the sale, or are deemed to have

  consented to the sale, by failing to object to the relief granted herein, (ii) could be compelled in a

  legal or equitable proceeding to accept a monetary satisfaction of such interests, liens, claims, or

  encumbrances, or (iii) otherwise waived any purported right to challenge the sale.

         P.      If any objections and/or responses to the Motion or the relief sought therein were

  asserted, such objections either have been rendered moot, resolved, or overruled, in whole or in

  part, in accordance with the findings, terms, and provisions of this Order.

         Q.      Immediately upon the entry of this Order, this Order will constitute a final and

  appealable order with respect to the Subject Properties. The Court finds that there is no just

  reason for delay in the implementation of this Order, and the Closing of the sale of the Subject

  Properties pursuant to the PSA may occur as soon as all the conditions precedent to such Closing

  have been satisfied or waived in accordance with the terms and conditions of the PSA.

         NOW THEREFORE, IT IS ORDERED and ADJUDGED as follows:

         1.      The Receiver’s Motion is GRANTED in its entirety.

         2.      All Interested Parties have had the opportunity to object to the relief granted by

  this Order and, to the extent that any objections have not been withdrawn or resolved by




                                                    8
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 9 of 24 PageID: 24218




  stipulation prior to the entry of this Order or are not resolved by the relief granted herein or as

  stated in the record, all such objections are hereby overruled.

         3.      In accordance with the Sales Procedure Order, the terms and conditions of the

  PSA (including all exhibits and schedules thereto, and all amendments and related agreements)

  are hereby approved in all respects, and the Receiver is hereby authorized and empowered to: (i)

  close on a sale of the Subject Properties to Buyer, or its designee, for the amounts identified in

  the PSA, (ii) transfer title to the Subject Properties at such a Closing, and (iii) execute deeds

  substantially in the form attached hereto as Exhibit B and all other Closing documents as

  required to accomplish the foregoing.

         4.      In accordance with the Sales Procedure Order and N.J.S.A. §2A:50-31, the

  Subject Properties are to be sold and transferred by the Receiver pursuant to this Order, and shall

  be sold and transferred free and clear of all liens, claims, encumbrances, and interests, which are

  more fully set forth in Exhibit C, each of which shall be deemed discharged and of no further

  force or effect as to the Subject Properties following the Closing on such sale to the extent and

  with the same legal effect as if the Subject Properties had been sold at a foreclosure sale pursuant

  to a writ of execution, including the discharge from the Subject Properties of: (i) all liens,

  encumbrances, claims, security interests, and other interests that are junior in priority to

  Plaintiff’s mortgage lien and security interests; (ii) all equity or rights of redemption; and (iii)

  Plaintiff’s mortgage lien and security interests, provided, however, that Plaintiff’s mortgage lien

  and security interests shall only be discharged upon receipt by Plaintiff of the amounts set forth

  on Exhibit A attached hereto, as such amounts may be reasonably updated by Plaintiff prior to

  Closing. Except as may be expressly permitted by the PSA, and subject to any Interested Party’s

  right to seek any surplus funds in the Court, all persons holding any liens, claims, encumbrances




                                                   9
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 10 of 24 PageID: 24219




   or interest of any kind and nature with respect to the Subject Properties are hereby barred from

   asserting such against the Buyer, its affiliates or designees, officers, directors, employees, agents,

   successors or assigns or their respective properties, including, without limitation, the Subject

   Properties.

          5.      The proceeds of the sale, net of all ordinary and necessary Closing costs

   (including, without limitation, payment of the Receiver’s and its counsel’s fees and costs, real

   estate taxes and other municipal liens, all broker’s commissions and expenses, and all other

   typical closing costs) shall be distributed at the Closing on the Receiver’s sale of the Subject

   Properties in accordance with the distribution schedule annexed hereto as Exhibit A, subject to

   any additional amounts necessary to satisfy the secured lien/claim of any Interested Party

   accruing through the date of the Closing, including any amount the Receiver deems, in its

   discretion, appropriate as a holdback to pay any unbilled costs or expenses that accrued in

   connection with the Subject Properties during its receivership.           The Buyer shall not be

   responsible to satisfy any of the Receiver’s or its counsel’s fees and costs subsequent to the

   Closing. Pursuant to Paragraph 12 of the Sales Procedure Order, the Receiver shall deposit any

   surplus proceeds with the Court, which shall be distributed by the Court, upon application of any

   Interested Party, in accordance with the amount and priority of the liens and encumbrances on

   the Subject Properties.

          6.      From and after the Closing, all filing and recording officers are hereby authorized

   and directed to remove or expunge of record any and all liens, claims, encumbrances or other

   interests that were of record immediately prior to the Closing with respect to any of the Subject

   Properties.   Parties with an interest in the Subject Properties are directed to execute such

   documents and take all other action as may be necessary to release their liens, claims,




                                                    10
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 11 of 24 PageID: 24220




   encumbrances or other interest on or against the Subject Properties. If any person that has filed

   financing statements or other documents or agreements evidencing liens or encumbrances on the

   Subject Properties shall not have delivered to the Buyer on or before five (5) days after the

   Closing, in proper form for filing and executed by the proper parties, termination statements,

   instruments of satisfaction, releases of all liens or other interests which the person has with

   respect to the Subject Properties, the Receiver and/or the Buyer are authorized to execute and file

   all such statements, instruments, releases and other documents on behalf of such person with

   respect to the Subject Properties, and may file or record, as necessary, with the appropriate

   County Clerk’s and/or recorder’s office. This Order may be (but shall be required to be)

   recorded with the County Clerk’s and/or recorder’s office in which any of the Subject Properties

   are located by any party to this action, or the Buyer, in accordance with N.J.S.A. 46:16-1.1.

          7.      If, pursuant to N.J.S.A. 54:32B-22C and N.J.S.A. 54:50-38 (the “Bulk Sales

   Law”), the Buyer has filed a Notification of Sale, Transfer, or Assignment in Bulk (C-9600)

   (“Notification”) with the Director of the Division of Taxation in the Department of the Treasury

   of the State of New Jersey, Bulk Sale Section (the “Department”), the Department shall

   recognize the Receiver as seller under the PSA. As such, the Department shall not require that

   any portion of the sale proceeds of Closing be held in escrow as may otherwise be required under

   the Bulk Sales Law, and shall issue a clearance letter to the Buyer within ten (10) business days

   after the Department’s receipt of the Notification pursuant to the Bulk Sales Law.

          8.      Pursuant to N.J.S.A. 46:15-10 and N.J.S.A. 54A:8-8, Seller is exempt from the

   Realty Transfer Fee, and Buyer is exempt from the so-called “Mansion Tax” upon the closing of

   the sale transaction described in the PSA.




                                                   11
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 12 of 24 PageID: 24221




          9.      This Order shall be binding upon the Receiver, the Plaintiff, the Levine

   Defendants, and all other named defendants or parties with an interest in the Subject Properties,

   and each of their successors and assigns and any affected third-parties, and all other persons and

   entities, including, without limitation, all filing agents, filing officers, title agents, title

   companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

   agencies, governmental departments, secretaries of state, federal, state and local officials, and all

   other persons or entities who may be required by operation of law or by the duties of their office

   or contract to accept, file, register, or otherwise record or release any documents or instruments,

   or who may be required to report to or insure title or state of title in or to any of the Subject

   Properties. Each and every federal, state, and local governmental agency or department is hereby

   directed to accept any and all documents and instruments necessary and appropriate to

   consummate the transactions contemplated by the PSA, including, without limitation, documents

   and instruments for recording in any governmental agency or department required to transfer the

   Subject Properties to the Buyer and all licenses under the Receiver’s or Levine Defendants’

   ownership necessary for the operation of any Subject Properties, and the county and state offices

   wherein terminations statements under the Uniform Commercial Code are authorized to be filed.

          10.     The Receiver shall be, and hereby is, deemed to be discharged as the court-

   appointed Receiver for the Subject Properties, only, upon the occurrence of: (i) consummation of

   the sale contemplated by this Order, and (ii) delivery of deeds for the Subject Properties to Buyer

   in the form annexed hereto as Exhibit B, subject only to the Receiver’s obligation to file, and the

   Court’s approval of, the Receiver’s final accounting as set forth in Paragraph 11 below. This

   Order does not affect or disturb the Receiver’s appointment in connection with any other

   property governed by the Receiver Order.




                                                    12
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 13 of 24 PageID: 24222




             11.   Within thirty (30) days after the sale contemplated by this Order has

   consummated and title to the Subject Properties has transferred to Buyer, the Receiver shall be,

   and hereby is, directed to file with the Court and serve upon counsel for the Interested Parties the

   Receiver’s final accounting. Objections, if any, to the final accounting shall be filed within five

   (5) business days thereafter. Absent an objection, the final accounting shall be deemed approved

   by the Court and the Receiver shall have no further obligations under the Receiver Order. If an

   objection is filed, the Court shall hold a hearing to resolve any issues.

             12.   Upon approval of the Receiver’s final accounting, the Receiver’s bond, if any,

   shall be terminated and all claims against the Receiver relating to the Subject Properties, the

   Receiver Order, or any other aspect of this or any of the related actions before the Court are

   barred.

             13.   Upon approval of the Receiver’s final accounting, the Receiver shall be, and

   hereby is, directed to remit to Plaintiff all excess funds on hand with the Receiver under the

   Receiver Order, if any, after satisfying any fees, costs, or expenses outstanding for the

   receivership. Upon termination of the Receiver under this Order, the Receiver shall not have any

   obligation to pay any expenses, outstanding payables, or other liabilities related to the Subject

   Properties that accrue after the Closing, all of which shall be the sole and exclusive obligation of

   Buyer.

             14.   Notwithstanding anything herein to the contrary, the Receiver shall retain the

   right, power, and authority, in its capacity as the court-ordered Receiver, to execute and deliver

   any documents necessary to effectuate the Closing, and/or the transaction contemplated by the

   PSA, as may be reasonably necessary effectuate the spirit and intent of the transaction.




                                                    13
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 14 of 24 PageID: 24223




          15.     The Court shall retain jurisdiction over all matters arising from or related to the

   PSA, the implementation thereof and this Order to resolve any disputes arising under or related

   to the foregoing.




                                                       HON. MADELINE COX ARLEO, U.S.D.J.




                                                  14
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 15 of 24 PageID: 24224




                                                     EXHIBIT A

                                         DISTRIBUTION SCHEDULE1

   Properties: 76-90 Dehart Place, Elizabeth, New Jersey
   Owner: Dehart Norse LLC
   Purchase Price: $3,650,000.00



   Payee                               Basis for Distribution                               Projected
                                                                                            Distribution
                                                                                            Amount


   Wells Fargo Bank,                   Satisfaction of First Priority Mortgage/             The      lesser    of
   National Association, as            UCC       Financing    Statements    and             $3,490,671.37, or
   Trustee for the Registered          Mortgagee’s Legal Fees ($4,468,584.81                all net proceeds
   Holders of Amherst                  as of 4/20/21)                                       after satisfaction of
   Pierpoint Commercial                                                                     closing costs and
   Mortgage Securities, LLC,                                                                sums owed to the
   Multifamily Mortgage                                                                     Receiver and Broker
   Pass-Through Certificates,
   Series 2019-SB59


   Colliers International NJ Court-appointed Receiver’s Management $6,203.63
   LLC                       Fees and Operating Expenses/Costs
                             ($170.61 as of 4/13/21), and Legal
                             Fees/Expenses for Receiver’s Court-
                             appointed Counsel Sills Cummis &
                             Gross PC ($6,033.02 as of 3/31/21)


   Gebroe-Hammer                       Brokerage Commission                                 $103,125.00
   Associates


   Empire Title Agency, LLC, Estimated closing fees/costs                                   $50,000.00
   as agent for Old Republic
   National Title Insurance
   Company / closing fees and
   costs

   1
    All projected distribution amounts in this Exhibit A are based upon the sales price for the Subject Properties, and
   payoff statements, including the fees, expenses, and costs of any Interested Party. The payoff amounts are subject to
   change up to and including the date of the Closing.
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 16 of 24 PageID: 24225




   Surplus                                                  n/a
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 17 of 24 PageID: 24226




   Properties: 357 and 363 West End Avenue, Elizabeth, New Jersey
   Owner: Elizabeth Norse LLC
   Purchase Price: $3,650,000.00



   Payee                         Basis for Distribution                     Projected
                                                                            Distribution
                                                                            Amount


   U.S. Bank National            Satisfaction of First Priority Mortgage/   The      lesser    of
   Association, as Trustee for   UCC       Financing    Statements    and   $3,471.852.22, or
   the Registered Holders of     Mortgagee’s Legal Fees ($3,918,124.07      all net proceeds
   Wells Fargo Commercial        as of 4/30/21)                             after satisfaction of
   Mortgage Securities, Inc.,                                               closing costs and
   Multifamily Mortgage                                                     sums owed to the
   Pass-Through Certificates,                                               Receiver and Broker
   Series 2018-SB57


   Colliers International NJ Court-appointed Receiver’s Management $25,022.78
   LLC                       Fees and Operating Expenses/Costs
                             ($7,698.27 as of 4/13/21), and Legal
                             Fees/Expenses for Receiver’s Court-
                             appointed Counsel Sills Cummis &
                             Gross PC ($17,324.51 as of 3/31/21)


   Gebroe-Hammer                 Brokerage Commission                       $103,125.00
   Associates


   Empire Title Agency, LLC, Estimated closing fees/costs                   $50,000.00
   as agent for Old Republic
   National Title Insurance
   Company / closing fees and
   costs


   Surplus                                                                  n/a
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 18 of 24 PageID: 24227




                                   EXHIBIT B
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 19 of 24 PageID: 24228
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 20 of 24 PageID: 24229
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 21 of 24 PageID: 24230
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 22 of 24 PageID: 24231




                                             EXHIBIT C

          SCHEDULE OF PURPORTED LIENS, CLAIMS, AND ENCUMBRANCES
                     IDENTIFIED IN TITLE COMMITMENTS

   Property: 76-90 Dehart Place, Elizabeth, New Jersey
   Owner: Dehart Norse LLC

      Interested Party                             Nature of Interest

   Wells Fargo Bank,        (i) Mortgage made by Dehart Norse, LLC to Wells, successor
   National Association,    in interest to Red Mortgage Capital, dated 9/28/18 and recorded
   as Trustee for the       on 10/2/18 in Mortgage Book 14494, Page 2508, in the amount
   Registered Holders of    of $3,612,000.00, as modified and/or assigned pursuant to
   Amherst      Pierpoint   Assignments of Mortgage recorded on 10/2/18 in Assignment
   Commercial               Book 1444, Page 2826, and 3/1/19 in Assignment Book 1450,
   Mortgage Securities,     Page 2970; (ii) UCC Financing Statement made by Dehart
   LLC,      Multifamily    Norse LLC, as debtor, to Wells, successor in interest to Federal
   Mortgage         Pass-   Home Loan Mortgage Corporation, recorded on 10/2/18 as
   Through Certificates,    Instrument No. 29390, as modified and/or assigned pursuant to
   Series     2019-SB59     Assignment of Financing Statement recorded on 3/1/19 as
   (“Wells”)                Instrument No. 550; (iii) UCC Financing Statement made by
                            Dehart Norse, LLC, as debtor, to Wells, successor in interest to
                            Red Mortgage Capital, LLC, recorded on 10/16/18 as
                            Instrument No. 53045603, as modified and/or assigned
                            pursuant to Assignment recorded on 4/11/19 and (iv) Notice of
                            Lis Pendens recorded on 1/22/20, in Book FC-78, Page 852


   Madison          Park (i) Mortgage made by Dehart Norse, LLC to Madison Park
   Investors, LLC        Investors, LLC, dated 6/17/19 and recorded on 6/24/19 in Book
                         14568, Page 2285, in the amount of $500,000.00; (ii) Absolute
                         Assignment of Leases and Rents made by Dehart Norse, LLC
                         to Madison Park Investors, LLC, dated 6/17/19 and recorded
                         on 6/24/19 in Book 14568, Page 2308; (iii) UCC Financing
                         Statement made by Dehart Norse, LLC, as debtor, to Madison
                         Park Investors, LLC, recorded on 6/24/19 as Instrument No.
                         30517; and (iv) UCC Financing Statement made by Dehart
                         Norse, LLC, as debtor, to Madison Park Investors, LLC, filed
                         on 6/24/19 as Instrument No. 53455444


   Bureau of Housing Any judgments, liens, fines, or liabilities encumbering the
   Inspection        Subject Property
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 23 of 24 PageID: 24232




   State of New Jersey   Any judgments, liens, fines, or liabilities encumbering the
                         Subject Property


   Toledo Plumbing & Any judgments, liens, or liabilities encumbering the Subject
   Heating Inc.      Property
Case 2:19-cv-17865-MCA-LDW Document 202 Filed 07/15/21 Page 24 of 24 PageID: 24233




   Property: 357 and 363 West End Avenue, Elizabeth, New Jersey
   Owner: Elizabeth Norse LLC

      Interested Party                           Nature of Interest

   U.S. Bank National      (i) Mortgage made by Elizabeth Norse, LLC to US Bank,
   Association,       as   successor in interest to Red Mortgage Capital, dated 7/5/18 and
   Trustee     for   the   recorded on 7/10/18 in Mortgage Book 14463, Page 2285, in
   Registered Holders of   the amount of $3,200,000.00, as modified and/or assigned
   Wells           Fargo   pursuant to Assignments of Mortgage recorded on 7/10/18 in
   Commercial              Assignment Book 1443, Page 2120, and on 1/7/19 in
   Mortgage Securities,    Assignment Book 1447, Page 2829; (ii) UCC Financing
   Inc.,     Multifamily   Statement made by Dehart Norse, LLC, as debtor, to US Bank,
   Mortgage        Pass-   successor in interest to Federal Home Loan Mortgage
   Through Certificates,   Corporation, filed on 7/10/18 as Instrument No. 28982, as
   Series     2018-SB57    modified and/or assigned pursuant to Assignment of Financing
   (“US Bank”)             Statement filed on 1/7/19 as Instrument No. 526; (iii) UCC
                           Financing Statement made by Dehart Norse, LLC, as debtor, to
                           US Bank, successor in interest to Red Mortgage Captial, LLC
                           and Federal Home Loan Mortgage Corporation, filed on
                           7/10/18 as Instrument No. 52882887, as modified and/or
                           assigned on 9/20/18, 3/20/19, and 4/11/19; and (iv) Notice of
                           Lis Pendens of record


   Progress Direct LLC     (i) Mortgage made by Elizabeth Norse, LLC to Progress Direct
                           LLC, dated 7/20/18, and recorded on 8/27/19, in Mortgage
                           Book 14588, Page 440, in the amount of $1,000,000.00; and
                           (ii) UCC Financing Statement made by Elizabeth Norse, LLC,
                           as debtor, to Progress Direct LLC, filed on 8/28/19 as
                           Instrument No. 53565082


   Bureau of Housing (i) Judgment No. DJ-048081-19, entered on 4/18/19, in the
   Inspection        amount of $62,907.00; and (ii) Judgment No. DJ-076439-20,
                     entered on 6/18/20, in the amount of $44,922.00

   State of New Jersey     Any judgments, liens, fines, or liabilities encumbering the
                           Subject Property


   Toledo Plumbing & Any judgments, liens, or liabilities encumbering the Subject
   Heating Inc.      Property
